Title: James Lovell to Abigail Adams, 21 May 1781
From: Lovell, James
To: Adams, Abigail


     
      
       May 21. 1781
      
     
     I hope you are not still without later Dates from Mr. A’s Hand than what we have—Oct. 24. I conclude he was well about the last of Febry., because Mr. Carmichael under Date of March 11th sends us Mr. A’s Plan of a Loan to be opened at the House of Nieufville & Son March 1st. We have no Vessels from Holland. Accept of my Conjecture as a Proof of my uniform Wish to contribute to your Ease of Mind and general Happiness.
     I have sent an open 3plicate to Mr. A. for Mr. Moylan respecting your Invoice.
     Free from Pain, I shall however limp for many a day.
    